Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 defines the second locking plate as including a second hub and a rim that includes the first inner diametrical surface recited in claim 11. It is unclear how the second locking plate includes a second hub since the first hub set forth in base claim 11 appears to be the hub of the second locking plate. In light of the drawings (see figures 5-6), the cam (78) and wedge (80) are rotationally fixed to the hub (65) of the second locking plate (52) as recited in claim 11. Moreover, the limitations of dependent claim 13 provide further support for the first hub being the hub of the second locking plate, with respect to its structural relationship with the cam and first wedge. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11-13 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 9475409).
Claim 1- Jiang discloses a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a second locking plate (3) rotatable relative to the first locking plate (4) and including a first inner diametrical surface (32) having second teeth formed thereon, some of the second teeth are meshingly engaged with some of the first teeth (fig. 6); a cam (5) connected to the second locking plate (via shoulder 31) and including a first groove (shown not designated, fig. 4, col. 6: 4-9) formed therein; and a first lubricant member (1) disposed in the first groove of the cam (fig. 4, 8).
Claim 2- Jiang discloses the recliner heart of Claim 1, wherein the second locking plate (3) includes a plate body (shown slightly in fig. 4), a hub (31) and a rim (reference corresponding prior art plate 01, fig. 2); and wherein the cam (5) is disposed over the hub and the rim includes the first inner diametrical surface (32) having the second teeth formed thereon.  
Claim 3- Jiang discloses the recliner heart of Claim 2, wherein the cam (5) includes a body defining an aperture (shown not designated, fig. 8) and an attachment 
Claim 6- Jiang discloses the recliner heart of Claim 3, further comprising a bushing ring (not designated, fig. 4) disposed between the cam (5) and the first locking plate (4), and wherein the cam is configured to rotate relative to the bushing ring so that the first lubricant member lubricates the bushing ring (the figures show the bushing ring is the inner wall of the central hole 41, fig. 6).  
Claim 7- Jiang discloses the recliner heart of Claim 6, wherein the first lubricant member (1) is substantially cylindrically shaped (14) and includes a flat surface (12) that contacts the bushing ring (fig. 11).  

Claim 11- Jiang discloses a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a second locking plate (3) rotatable relative to the first locking plate (4) and including a first inner diametrical surface (32) having second teeth formed thereon, some of the second teeth are meshingly engaged with some of the first teeth (fig. 6); a first hub (shoulder 31) extending through the first and second locking plates (fig. 6-7) and configured to rotate; a cam (5) rotationally fixed to the first hub (via the cam’s central opening, fig. 7-8); a first wedge (6) rotationally fixed to the first hub (via the inner wall of the central hole 41 and the wedge-receiving recess of the cam, fig. 7-8 & 10) and including a first groove (not shown) formed therein (col. 3: 59-62, col. 6: 4-9); and a first lubricant member (1) disposed in the first groove of the first wedge.

Claim 13- Jiang discloses the recliner heart of Claim 12, further comprising a bushing ring (not designated, fig. 4) disposed between the cam (5) and the first locking plate (4), and wherein the first hub (31), the cam and the first wedge (6) are configured to rotate relative to the bushing ring so that the first lubricant member (1) lubricates the bushing ring (col. 7: 38-44).
 
Claim 18- Jiang discloses a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a second locking plate (3) rotatable relative to the first locking plate (4) and including a first inner diametrical surface (32) having second teeth formed thereon, some of the second teeth are meshingly engaged with some of the first teeth (fig. 6); a cam (5) connected to the second locking plate; and a bushing ring (not designated, fig. 4) disposed between the cam and the first locking plate, the cam and the bushing ring cooperate to form a pocket (13) that moves as the cam rotates relative to the bushing ring (fig. 11-12).
Claim 19- Jiang discloses the recliner heart of Claim 18, further comprising a plurality of lubricant members (1, 1) attached to the cam (5); wherein the cam, two of the plurality of lubricant members and the bushing ring cooperate to form the pocket.

Claim 21- Jiang discloses the recliner heart of Claim 18, wherein the pocket (13) contains lubricant (7) therein that lubricates the bushing ring as the cam rotates (col. 7: 34-44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 9475409).
Claim 4- Jiang discloses the recliner heart of Claim 3, wherein a second inner diametrical surface of the body (defined by the cam’s aperture, fig. 8) includes a second groove formed therein (the second groove is an inner groove, fig. 4 & 8), and wherein a second lubricant member (1) is disposed within the second groove and contacts the hub (fig. 10-11). Jiang does not show the cam body including more than one second groove (as set forth by the limitation “second grooves”), such that second lubricant “members” are disposed within respective second grooves; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer 
 Claim 5- Jiang teaches the recliner heart of Claim 4, wherein the cam (5) is configured to rotate relative to the hub (31) so that the second lubricant members (inner members 1) lubricate the hub (fig. 11).
Claim 8- Jiang discloses the recliner heart of Claim 6, but does not show the attachment portion (projecting segment, defined in claim 3) of the cam (5) including a second groove formed therein, such that a second lubricant member is disposed within the second groove and contacts the bushing ring; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5). This statement would suggest to one of ordinary skill that the attachment portion of the cam body can include multiple lubricant members, such that the outer surface would necessarily comprise multiple grooves formed therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam body with a second outer groove and corresponding second lubricant member, according to Jiang’s teaching, for effectively re-collecting and distributing lubricating oil (7).  Accordingly, the modification would yield the predictable result of first and second lubricant members and the bushing 
Claim 9- Jiang teaches the recliner heart of Claim 8, wherein the first and second lubricant members are made of a resiliently compressible material (col. 3: 36-43).
Claim 14- Jiang discloses the recliner heart of Claim 13, wherein the first wedge (6) is disposed between the cam (5) and the bushing ring (of wall 41). Jiang does not show the first wedge including more than one groove, such that a second lubricant member is disposed within a second groove; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5) or wedge (6). This statement would suggest to one of ordinary skill that the wedge can include multiple lubricant members, such that the wedge would necessarily comprise multiple grooves formed therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wedge with a second groove and corresponding second lubricant member, according to Jiang’s teaching, for effectively re-collecting and distributing lubricating oil (7).  Accordingly, the modification would yield the predictable result of a second groove formed in the wedge, and wherein a second lubricant member is disposed in the second groove.
 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636